Citation Nr: 1720880	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to August 31, 2016, and to a rating in excess of 70 percent thereafter, for bilateral hearing loss.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Specifically, the Veteran perfected appeals of the September 2012 rating decision, which denied his June 2012 claim for service connection for asbestosis, and the February 2014 rating decision, which assigned a 40 percent rating for the Veteran's bilateral hearing loss effective from March 25, 2013, the date of his claim for an increased rating.  Additionally, a subsequent December 2016 rating decision granted an increased 70 percent rating for the bilateral hearing loss, effective from August 31, 2016.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  Accordingly, the claims currently before the Board are as reflected on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In both his March 2015 substantive appeal (VA Form 9) (filed in response to the March 2015 Statement of the Case (SOC) denying service connection for asbestosis), and in his March 2016 VA Form 9 (filed in response to the July 2016 SOC denying a higher rating for his bilateral hearing loss), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board via live videoconference.  


Subsequent correspondence submitted by his representative in January 2017 appeared to indicate that the Veteran wished to withdraw either his request for a Board hearing, or his appeal of his claim for an increased rating for bilateral hearing loss.  See January 2017 Facsimile Correspondence from the Alabama Department of Veteran's Affairs.  

VA sought clarification of this request, and, in a May 2017 statement, the Veteran indicated that any prior correspondence from his representative was sent in error, that he did not wish to withdraw any claims, and that he still wished to testify at a Board videoconference hearing.  See May 2017 Statement in Support of Claim (VA Form 21-4138).  

Accordingly, remand is required provide the Veteran an opportunity to testify via videoconference hearing before the Board.  

The case is, therefore, REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location. Copies of all notification must be associated with the claims file.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




